      Case 2:20-cv-00401-GGG-JCW Document 1 Filed 02/05/20 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff,                                     )   CIVIL ACTION NO. ____________
                                                      )
               v.                                     )
                                                      )
JOHN Q. JULIEN; and                                   )
JQ’$ MOBILE TAX SERVICE, L.L.C.,                      )
                                                      )
       Defendants.                                    )

                                          COMPLAINT

       The United States of America, for its complaint against the defendants, John Q. Julien

and JQ’$ Mobile Tax Service, L.L.C., alleges as follows:

                                     NATURE OF ACTION

       1.      The United States brings this civil action to permanently enjoin John Q. Julien

and JQ’$ Mobile Tax Service, L.L.C. (“JQ Mobile”) (collectively, “Defendants”) from:

               (a)    Preparing, assisting in the preparation of, or directing the preparation of

federal tax returns, amended returns, or other tax-related documents and forms, including any

electronically submitted tax returns or tax-related documents, for any entity or person other than

themselves;

               (b)    Filing, assisting in the filing of, or directing the filing of federal tax

returns, amended returns, or other tax-related documents or forms, including any electronically

submitted tax returns or tax-related documents, for any entity or person other than themselves;

               (c)    Owning, managing, controlling, working for, profiting from, or

volunteering for any business or entity engaged in tax return preparation;


                                                  1
       Case 2:20-cv-00401-GGG-JCW Document 1 Filed 02/05/20 Page 2 of 15



                 (d)      Transferring, selling, or assigning their customer lists and/or other

customer information;

                 (e)      Engaging in activity subject to penalty under 26 U.S.C. §§ 6694, 6695,

and 6701; and

                 (f)      Engaging in conduct that substantially interferes with the proper

administration and enforcement of the internal revenue laws.

                                    JURISDICTION AND VENUE

        2.       This action is authorized and requested by the Chief Counsel of the Internal

Revenue Service, a delegate of the Secretary of the Treasury of the United States, and is

commenced at the direction of the Attorney General of the United States in accordance with

26 U.S.C. §§ 7407 and 7408.

        3.       This Court has jurisdiction over this action pursuant to 26 U.S.C. § 7402(a) and

28 U.S.C. §§ 1340 and 1345.

        4.       Venue is proper in this Court pursuant to 26 U.S.C. §§ 7407(a) and 7408(a) and

28 U.S.C. § 1391 because Defendants prepare tax returns within this judicial district, reside in

this judicial district, and a substantial part of the events giving rise to this claim occurred within

this judicial district.

                                            DEFENDANTS

        5.       Julien is a paid “tax return preparer” as defined by 26 U.S.C. § 7701, who resides

at 2136 Pebble Beach Drive, LaPlace, Louisiana.

        6.       Although Julien has been preparing tax returns for customers since at least 2013,

he is not a registered return preparer with the IRS, and never obtained a Preparer Tax


                                                    2
      Case 2:20-cv-00401-GGG-JCW Document 1 Filed 02/05/20 Page 3 of 15



Identification Number (“PTIN”). A PTIN is an identification number the IRS issues to return

preparers that they must use to identify themselves on returns they prepare for compensation.

Julien’s failure to identify himself on returns he prepares for others is conduct subject to penalty

under 26 U.S.C. § 6695(c).

       7.      On or about October 20, 2015, Julien formed JQ Mobile as a single member LLC

by filing JQ Mobile’s Articles of Incorporation with the Louisiana Secretary of State’s office.

According to records maintained by the Louisiana Secretary of State, JQ Mobile shares the same

address as Julien.

       8.      Julien performs all professional services at JQ Mobile himself. The professional

services consist primarily of the seasonal preparation of Form 1040 federal income tax returns

for customers. Julien’s conduct in preparing returns is attributable to JQ Mobile, which can only

act through its member.

       9.      JQ Mobile does not have an Electronic Filing Identification Number (“EFIN”)

from the IRS. An EFIN is an identification number the IRS issues to return preparers who have

completed an e-file application and passed a suitability check. The EFIN is used to

electronically file returns for customers. Instead of an EFIN, Defendants use a service called

“FreeTaxUSA.com” to file returns as if the customers prepared and filed their returns

themselves.

                                  DEFENDANTS’ ACTIVITIES

       10.     Julien operates his business as a “ghost preparer.” He does not sign the tax

returns he prepares for others, does not use a PTIN or EFIN, and does not identify himself in any

way on the returns he prepares for others.


                                                  3
      Case 2:20-cv-00401-GGG-JCW Document 1 Filed 02/05/20 Page 4 of 15



       11.     This prohibited practice hinders the IRS’s ability to identify off-the-grid tax return

preparers who prepare tax returns that make false or fraudulent claims on behalf of their

customers.

       12.     The IRS discovered Julien as a ghost preparer when it audited two taxpayers

whose returns made unsupported claims. Although the returns appeared to be self-prepared,

during the audit the taxpayers identified Julien as the preparer.

       13.     Further investigation revealed that Defendants prepared at least 239 federal

income tax returns in 2017 (for the 2016 tax year) and prepared at least 260 federal income tax

returns in 2018 (for the 2017 tax year). The IRS examined some of these returns and found that

Julien knowingly takes unreasonable positions on many, if not all, of the returns he prepares for

customers. Julien’s false or fraudulent claims result in understatements of the tax his customers

owe and/or overstatements of the refunds they are entitled to receive.

       14.     Julien’s abusive practices are illustrated by the below examples. To protect the

identities of individual customers, the complaint refers to customers by number, e.g., Customer

1, etc. A Customer Key, which identifies each customer by name and social security number,

will be served with the summons and complaint.

               A. Ghosting

       15.     As noted above, Julien does not identify himself on the tax returns he prepares

in an attempt to prevent the IRS from discovering both the number of returns he prepares and

the fraudulent deductions he claims for his customers.




                                                  4
      Case 2:20-cv-00401-GGG-JCW Document 1 Filed 02/05/20 Page 5 of 15



        16.     Specifically, Julien does not sign the returns that he prepares, in violation of

IRC § 6695(b). Nor does he identify himself by either his social security number or a PTIN,

in violation of IRC § 6695(c).

        17.     Instead, Julien digitally signs his customers’ tax returns using a five-digit PIN

associated with the taxpayer, even though he does not have a power-of-attorney for his

customers and his customers do not sign IRS Form 8879 that authorizes Defendants to file

returns on their behalf.

        18.     During the IRS’s investigation of Defendants’ activities, Julien misled the IRS

about the volume of returns he prepares by stating that he only prepares between 40-50 tax

returns each year. In actuality, Defendants prepared nearly 500 returns for customers from

the beginning of tax filing season in 2017 to the end of the season in 2018. Julien concealed

his identity as the preparer to avoid the IRS’s ability to attribute to him, fabricated claims he

made to intentionally understate the tax his customers owed and the refunds claimed on the

returns he prepared.

        19.     Indeed, during the IRS’s investigation, Julien expressed surprise at the IRS’s

ability to identify the tax returns that he prepared for others.

                B. Fabricated Long-Term Capital Losses

        20.     Many of the returns that Julien prepares falsely claim deductions for long-

term capital losses that his customers never incurred. Julien fabricates these losses which he

then claims as a long-term capital loss carryover deduction on his customers’ returns without

their knowledge or consent.




                                                   5
      Case 2:20-cv-00401-GGG-JCW Document 1 Filed 02/05/20 Page 6 of 15



       21.     A long-term capital loss carryover deduction occurs when a taxpayer incurs a

long-term capital loss in excess of $3,000. The taxpayer may only deduct $3,000 in the year

of occurrence, but is allowed to carryover the loss to future tax years and deduct the loss at

the rate of $3,000 per year until it is exhausted.

       22.     Julien routinely fabricates long-term capital loss carryover deductions on his

customers’ tax returns to reduce their taxable income.

       23.     An overwhelming percentage of returns prepared in 2018—230 of 260—

claimed net carryover capital losses. The majority of those returns claimed capital loss

deductions for the maximum allowable amount of $3,000. Julien’s customers confirmed that

the deductions were improper.

       24.     The IRS interviewed 23 of Julien’s customers that claimed the capital loss

carryover deduction on their return in 2018. Of those customers, 19 confirmed that: (1) they

did not have a long-term carryover capital loss; (2) they did not tell Julien that they had such

a loss; and that (3) Julien claimed the long-term carryover capital loss deduction on their

return without their knowledge or consent.

       25.     For example, Customer 1 used Julien’s tax preparation service in 2018. Julien

claimed a long-term capital loss carryover deduction of $3,000 on Customer 1’s 2017 income

tax return. Customer 1 did not have a long-term capital loss carryover and never told Julien

that he had a capital loss. As a result of the improper deduction, Customer 1 received a

refund of $1,173 that he was not entitled to claim. Customer 1 paid Julien $250 or $300 in

cash to prepare his return.




                                                     6
      Case 2:20-cv-00401-GGG-JCW Document 1 Filed 02/05/20 Page 7 of 15



       26.     Customer 2 used Julien’s tax preparation service in 2018. Julien claimed a

long-term capital loss carryover deduction of $3,000 on Customer 2’s 2017 income tax

return. Customer 2 did not have a long-term capital loss carryover and never told Julien that

he had a capital loss. As a result of the deduction, Customer 2 received an overstated refund

of $4,112. Customer 2 paid Julien $200 to prepare his return.

       27.     This scheme is particularly invidious because a long-term capital loss

carryover deduction is based on a transaction from the prior year, and reported in the year the

loss is incurred. Thus, the propriety of the long-term capital loss carryover cannot be readily

evaluated from the carryover year’s return.

       28.     Defendants’ practice of claiming fraudulent long-term capital loss carryover

deductions for customers is both longstanding and pervasive. Julien claimed a long-term

capital loss carryover deduction on returns he prepared for Customer 3 for five consecutive

years (2013, 2014, 2015, 2016, and 2017). Customer 3 was not entitled to claim a long-term

capital loss carryover in any of those years, and he never told Julien that he ever incurred a

capital loss. The fabricated deductions allowed Customer 3 to increase the amount of the

refund he claimed in each year.

       29.     Defendants’ scheme was particularly prevalent in 2017 and 2018. And,

despite investigation by the IRS, Julien continued to prepare improper returns. However,

given Julien’s ghost preparation practice, it is difficult–if not impossible–to identify how

many returns Julien prepared and for what years.




                                                 7
      Case 2:20-cv-00401-GGG-JCW Document 1 Filed 02/05/20 Page 8 of 15



                                   HARM TO THE UNITED STATES

          30.   Defendants’ activities harm the United States in a variety of ways.

Defendants’ pattern of preparing returns that understate their customers’ taxes and/or

overstate their refunds, through the schemes described above, has resulted in the loss of

significant federal tax revenue.

          31.   In many instances, Defendants’ understatement of their customers’ liabilities

cause the United States to issue refunds that the customers were not entitled to receive.

          32.   In addition to lost tax revenue, the United States has had to bear the

substantial cost of examining returns Defendants have prepared and collecting the

understated liabilities from their customers. These costs are multiplied because Julien’s

pattern of ghost filing returns makes it difficult for the IRS to investigate Julien’s activity and

impossible to determine the exact number of returns or the extent of the harm to the United

States.

          33.   The harm Defendants cause is not limited to the adverse monetary impact

attributable to tax returns that fraudulently understate customers’ tax liabilities and overstate

their refunds. Defendants’ activities also undermine taxpayers’ confidence in the federal tax

system because Defendants’ customers trust—and pay—Defendants to prepare honest

returns. Defendants betray that trust and harm their customers, who must foot the bill for the

deficiencies and, potentially, interest and penalties resulting from Defendants’ conduct.

           COUNT I: INJUNCTION UNDER 26 U.S.C. § 7407 FOR CONDUCT SUBJECT
                     TO PENALTY UNDER 26 U.S.C. §§ 6694, 6695

          34.   The United States incorporates by reference the allegations in paragraphs 1

through 33.

                                                  8
      Case 2:20-cv-00401-GGG-JCW Document 1 Filed 02/05/20 Page 9 of 15



       35.       Section 7407 of the Internal Revenue Code authorizes a district court to enjoin

a person who is a tax return preparer from engaging in certain conduct or from further acting

as a tax return preparer. The prohibited conduct justifying an injunction includes, inter alia,

the following:

                 (a)    Engaging in conduct subject to penalty under 26 U.S.C. § 6694(a),

which penalizes a tax return preparer who prepares a return that contains an understatement

of tax liability or an overstatement of a refund due to an unreasonable position that the

preparer knew or should have known was unreasonable;

                 (b)    Engaging in conduct subject to penalty under 26 U.S.C. § 6694(b),

which penalizes a tax return preparer who prepares a return that contains an understatement

of tax liability or an overstatement of a refund due to willful or reckless conduct;

                 (c)    Engaging in conduct subject to penalty under 26 U.S.C. § 6695(b),

which penalizes a tax return preparer who fails to sign a return;

                 (d)    Engaging in conduct subject to penalty under 26 U.S.C. § 6695(c),

which penalizes a tax return preparer who fails to furnish his identifying number as required

under 26 U.S.C. § 6109(a); and

                 (f)    Engaging in any other fraudulent or deceptive conduct that

substantially interferes with the proper administration of the internal revenue laws.

       36.       In order for a court to issue such an injunction, the court must find that:

                 (a)    The tax return preparer engaged in the prohibited conduct; and

                 (b)    Injunctive relief is appropriate to prevent the recurrence of such

conduct.


                                                   9
      Case 2:20-cv-00401-GGG-JCW Document 1 Filed 02/05/20 Page 10 of 15



        37.        If a return preparer’s conduct is continual or repeated and the court finds that a

narrower injunction would not be sufficient to prevent the preparer’s interference with the

proper administration of the internal revenue laws, the court may permanently enjoin the

person from acting as a tax return preparer. See 26 U.S.C. § 7407(b).

        38.        Defendants have engaged in conduct subject to penalty under 26 U.S.C.

§ 6695(b)-(c) by willfully failing to sign those tax returns which they prepared and failing to

provide an identifying number or otherwise identify themselves on returns they prepare and

file for others.

        39.        Defendants have also continually and repeatedly engaged in conduct subject

to penalty under 26 U.S.C. § 6694 by preparing returns that understate the customers’ tax

liabilities and/or overstate their refunds. As described above, Defendants have prepared

returns that claim deductions to which their customers are not entitled. Defendants have

done so with the knowledge that the positions they took on the returns were unreasonable and

lacked substantial authority. Defendants have thus engaged in conduct subject to penalty

under 26 U.S.C. § 6694(a).

        40.        Additionally, Defendants have engaged in conduct subject to penalty under

26 U.S.C. § 6694(b) by willfully understating customers’ liabilities and acting with a reckless

and intentional disregard of rules and regulations.

        41.        Defendants’ conduct substantially interferes with the administration of the

internal revenue laws. Injunctive relief is necessary to prevent this misconduct because,

absent an injunction, Defendants are likely to continue preparing false federal tax returns.




                                                    10
     Case 2:20-cv-00401-GGG-JCW Document 1 Filed 02/05/20 Page 11 of 15



       42.     A narrower injunction would be insufficient to prevent Defendants’

interference with the administration of the internal revenue laws. Defendants prepare returns

understating the customers’ liabilities through schemes that report false information on their

customers’ tax returns and hide Defendants’ involvement in the tax preparation. In addition,

the IRS may not yet have identified all of the schemes used by Defendants to understate

liabilities. Failure to permanently enjoin Defendants will require the IRS to spend additional

resources to uncover all of their future schemes. The harm resulting from these schemes

includes both the expenditure of these resources and the revenue loss caused by the improper

figures Defendants claim on returns they prepare. Accordingly, only a permanent injunction

is sufficient to prevent future harm. Each Defendant should be enjoined from acting as a tax

return preparer.

         COUNT II: INJUNCTION UNDER 26 U.S.C. § 7408 FOR CONDUCT SUBJECT
                      TO PENALTY UNDER 26 U.S.C. § 6701

       43.     The United States incorporates by reference the allegations contained in

paragraphs 1 through 33.

       44.     Section 7408 of the Internal Revenue Code authorizes a district court to enjoin

any person from engaging in conduct subject to penalty under 26 U.S.C. § 6701, which

penalizes a person who aids or assists in the preparation of tax returns that the person knows

will result in an understatement of tax liability.

       45.     Defendants have engaged in conduct subject to penalty under 26 U.S.C.

§ 6701 by preparing tax returns that claim deductions and/or expenses that they knew to be

improper, false and/or inflated.




                                                     11
       Case 2:20-cv-00401-GGG-JCW Document 1 Filed 02/05/20 Page 12 of 15



        46.     Defendants’ repeated actions fall within 26 U.S.C. § 7408, and injunctive

relief is appropriate to prevent recurrence of this conduct.

         COUNT III: INJUNCTION UNDER 26 U.S.C. § 7402 FOR UNLAWFUL
   INTERFERENCE WITH THE ENFORCEMENT OF INTERNAL REVENUE LAWS

        47.     The United States incorporates by reference the allegations contained in

paragraphs 1 through 33.

        48.     Section 7402(a) of the Internal Revenue Code authorizes a court to issue

orders of injunction as may be necessary or appropriate for the enforcement of the internal

revenue laws.

        49.     Defendants have repeatedly and continually engaged in conduct that interferes

substantially with the administration and enforcement of the internal revenue laws.

        50.     If Defendants continue to act as tax return preparers, their conduct will result

in irreparable harm to the United States, and the United States has no adequate remedy at

law.

        51.     Defendants’ conduct has caused and will continue to cause substantial tax

losses to the United States Treasury, much of which may be undiscovered and unrecoverable.

Moreover, unless Defendants are enjoined from preparing returns, the IRS will have to

devote substantial and unrecoverable time and resources auditing their customers

individually to detect understated liabilities and overstated refund claims.

        52.     The detection and audit of erroneous tax deductions and other claims made on

returns prepared by Defendants would be a significant burden on IRS resources.

        WHEREFORE, the United States prays for the following relief:




                                                 12
     Case 2:20-cv-00401-GGG-JCW Document 1 Filed 02/05/20 Page 13 of 15



       A.      That the Court find that Defendants have repeatedly and continually engaged

in conduct subject to penalty under 26 U.S.C. § 6694, 6695, and that injunctive relief is

appropriate under 26 U.S.C. § 7407 to prevent recurrence of that conduct;

       B.      That the Court find that Defendants have repeatedly and continually engaged

in conduct subject to penalty under 26 U.S.C. § 6701 and that injunctive relief is appropriate

under 26 U.S.C. § 7408 to prevent recurrence of that conduct;

       C.      That the Court find that Defendants have repeatedly and continually engaged

in conduct that substantially interferes with the proper enforcement and administration of the

internal revenue laws and that injunctive relief is appropriate under 26 U.S.C. § 7402(a) to

prevent recurrence of that conduct;

       D.      That the Court enter a permanent injunction prohibiting Defendants and any

other persons working in concert or participation with them from directly or indirectly:

               (1)    Preparing, assisting in the preparation of, or directing the preparation of

federal tax returns, amended returns, or other tax-related documents or forms, including any

electronically submitted tax returns or tax-related documents, for any entity or person other than

themselves;

               (2)    Filing, assisting in the filing of, or directing the filing of federal tax

returns, amended returns, or other tax-related documents or forms, including any electronically

submitted tax returns or tax-related documents, for any entity or person other than themselves;

               (3)    Owning, managing, controlling, working for, profiting from, or

volunteering for any business or entity engaged in tax return preparation;




                                                 13
     Case 2:20-cv-00401-GGG-JCW Document 1 Filed 02/05/20 Page 14 of 15



                (4)     Transferring, selling, or assigning their customer lists and/or other

customer information;

                (5)     Engaging in activity subject to penalty under 26 U.S.C. §§ 6694, 6695 and

6701; and

                (6)     Engaging in conduct that substantially interferes with the proper

administration and enforcement of the internal revenue laws.

        E.      That the Court enter an injunction requiring Defendants, at their own expense:

                (1)     To send by certified mail, return receipt requested, a copy of the final

injunction entered against Defendants in this action, as well as a copy of the Complaint setting

forth the allegations as to how Defendants fraudulently prepared federal tax returns, to each

person for whom Defendants prepared federal tax returns or any other federal tax forms after

January 1, 2017, within 30 days of entry of the final injunction in this action;

                (2)     To provide the United States a list of the names, Social Security numbers,

addresses, phone numbers, and email addresses of each person for whom Defendants prepared

tax returns, other tax forms, or claims for refund after January 1, 2017, within 30 days of entry of

the final injunction in this action;

                (3)     To prominently post a copy of the injunction on Defendants’ website, if

any, and in Defendants’ place of business, if any, where they prepared tax returns, within 10 days

of entry of the final injunction in this action;

                (4)     To deliver a copy of the injunction to any employees, contractors and

vendors of Defendants, if any, within 30 days of entry of the final injunction in this action;




                                                   14
     Case 2:20-cv-00401-GGG-JCW Document 1 Filed 02/05/20 Page 15 of 15



               (5)    To file a sworn statement with the Court evidencing Defendants’

compliance with the foregoing directives within 45 days of entry of the final injunction in this

action; and

               (6)    To keep records of Defendants’ compliance with the foregoing directives,

which may be produced to the Court, if requested, or the United States pursuant to paragraph F,

below;

         F.    That the Court enter an order allowing the United States to monitor Defendants’

compliance with the injunction and to engage in post-judgment discovery in accordance with the

Federal Rules of Civil Procedure; and

         G.    That the Court grant the United States such other and further relief as the Court

deems appropriate.

Dated February 5, 2020.

                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General

                                              By:    /s/ Aaron C. Brownell
                                                     Aaron C. Brownell
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     Post Office Box 14198
                                                     Washington, D.C. 20044
                                                     Telephone: (202) 514-6070
                                                     Aaron.C.Brownell@usdoj.gov

                                                     Of Counsel:
                                                     PETER G. STRASSER
                                                     United States Attorney




                                                15
Case 2:20-cv-00401-GGG-JCW Document 1-1 Filed 02/05/20 Page 1 of 2
Case 2:20-cv-00401-GGG-JCW Document 1-1 Filed 02/05/20 Page 2 of 2
                 Case 2:20-cv-00401-GGG-JCW Document 1-2 Filed 02/05/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                    Eastern District
                                                 __________  DistrictofofLouisiana
                                                                          __________

                      UNITED STATES                                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
   JOHN Q. JULIEN; JQ'$ MOBILE TAX SERVICE,                         )
                     L.L.C.
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JQ'$ Mobile Tax Service, L.L.C.
                                       c/o John Q. Julien
                                       2136 Pebble Beach Drive
                                       Laplace, Louisiana 70068




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       United States Department of Justice, Tax Division
                                       Aaron C. Brownell
                                       P.O. Box 14198
                                       Ben Franklin Station
                                       Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                  Case 2:20-cv-00401-GGG-JCW Document 1-2 Filed 02/05/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case 2:20-cv-00401-GGG-JCW Document 1-3 Filed 02/05/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                    Eastern District
                                                 __________  DistrictofofLouisiana
                                                                          __________

                      UNITED STATES                                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
   JOHN Q. JULIEN; JQ'$ MOBILE TAX SERVICE,                         )
                     L.L.C.
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) John Q. Julien
                                       2136 Pebble Beach Drive
                                       Laplace, Louisiana 70068




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       United States Department of Justice, Tax Division
                                       Aaron C. Brownell
                                       P.O. Box 14198
                                       Ben Franklin Station
                                       Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                  Case 2:20-cv-00401-GGG-JCW Document 1-3 Filed 02/05/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
